DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on April 26, 2010. Claims 1-2, 8, and 15 are 
amended per applicant’s request.  Therefore, claims 1-18 are presently pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-3, 7, 9-16, 16, 18, 21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 11, 21, and 26, the prior art of records fail to anticipate or suggest accessing, by one or more processors processors of a data processing system in communication with at
 least one server that stores a plurality of systems of records from the at least one server, a plurality of record objects of one or more systems of record, each record object of the plurality of record objects corresponding to a record object type and comprising one or more object fields having one or more object field-value pairs;
generating, by the one or more processors, in one or more data structures maintained by the data processing system, a plurality of shadow objects, wherein each shadow object is generated from a corresponding record object of the plurality of record objects by populating shadow field-value pairs using data included in corresponding object field-value pairs of the record
object, the one or more processors configured to periodically synchronize the shadow object with the corresponding record object:
selecting, by the one or more processors, a first  shadow object of the plurality of shadow objects;
identifying, by the one or more processors, a plurality of electronic activities transmitted or received via electronic accounts and associated with the first  shadow object, each of the plurality of electronic activities having a timestamp indicating a receipt time or transmission time of the respective electronic activity;
maintaining, by the one or more processors, a plurality of node profiles, each node profile corresponding to an entity and including a plurality of node field-value pairs, at least one node field-value pair updated using data from at least one record
object or electronic activity of the plurality electronic activities;
determining, by the one or more processors and responsive to parsing the plurality of electronic activities, at least one participant of each of the plurality of electronic activities;
determining, by the one or more processors, a completion score indicating a likelihood of completing an event associated with the first shadow object, the completion score based on the timestamp of each of the plurality of electronic activities and the at least one participant of each of the plurality of electronic activities; and storing, by the one or more processors, in the one or more data structures, an association between the first shadow object and the completion score, together with the other limitations of the independent claims.
The dependent claims being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164